Citation Nr: 0119163	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  95-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran was on active duty from September 1974 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for his bilateral hearing loss.

The Board notes that it appears the veteran may wish to raise 
the issue of entitlement to service connection for tinnitus.  
As this claim has not been adjudicated by the RO, and as it 
is not inextricably intertwined with the issue certified on 
appeal at this time, it is referred back to the RO for 
appropriate initial consideration.  See Parker v. Brown, 7 
Vet. App. 116 (1994).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran currently has level II hearing in his right 
ear, and level I hearing in his left ear.

4.  Neither the old nor the new regulations referable to the 
evaluation of hearing loss are more favorable to the veteran.



CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.7, 4.85, Diagnostic Code 6100 (Prior and subsequent to June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Historically, the veteran's service medical records show a 
normal clinical evaluation of the ears on enlistment 
examination in August 1974.  Audiometric testing revealed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
No data
25
LEFT
10
10
10
No data
25

A May 1982 periodic examination report notes bilateral 
neurosensory high frequency hearing loss.  The audiometric 
examination results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
75
35
No data
50
LEFT
15
20
25
No data
55


A June 1984 audiometric examination showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
40
LEFT
15
15
25
55
55

A March 1987 physical examination revealed a large amount of 
cerumen in both of the veteran's ear canals.  The results of 
the audiometric evaluation are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
15
LEFT
15
10
20
40
45

The veteran sought treatment for a bilateral earache in 
September 1989.  A physical examination revealed large 
amounts of wax inside both ears.  The diagnostic impression 
was build-up, possible ear infection.  The veteran 
subsequently complained of ringing in his right ear.  Cerumen 
impaction was diagnosed.

A July 1990 audiometric examination revealed the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
40
45
LEFT
5
15
45
60
55

The report notes that the veteran was routinely exposed to 
hazardous noise, and indicates that his hearing loss profile 
was H3.


A March 1991 separation examination revealed a normal 
clinical evaluation of the ears.  The audiometric results are 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
45
45
45
LEFT
10
15
45
60
60

The veteran underwent audiometric testing at the Phoenix 
Medical Evaluation Processing Station (MEPS) in August 1994.  
The results of the MEPS audiometric examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
55
60
LEFT
10
20
50
60
55

A September 1994 VA outpatient treatment record notes that 
the veteran was in the Army for 16 years and 11 months, and 
currently experienced bilateral hearing loss.  He was 
referred to the VA audiology clinic for further evaluation.

During VA treatment the following week, the veteran reported 
that a National Guard enlistment examination revealed 
bilateral ear infections.  He explained that after excessive 
wax was removed from his ears, he was evaluated for hearing 
loss.  The veteran denied experiencing reduced hearing 
acuity.  A physical examination showed good lite reflex of 
the right tympanic membrane, and a dull left tympanic 
membrane.  Both ear canals were erythematous.  The final 
assessment was moderate left otitis externa, and bilateral 
hearing loss "at 2000 DB."

A September 1994 audiology consultation report notes that the 
veteran's hearing screening examination was consistent with 
the auditory results obtained during audiometric testing for 
the National Guard the previous month.  The words "not 
eligible" were written on the report.  The record indicates 
that the veteran was referred to service officers for 
counseling to initiate a compensation and pension examination 
for hearing loss.

Later that month, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.

An October 1994 VA audiological examination revealed the 
following results:




HERTZ


1000
2000
3000
4000
RIGHT
20
50
50
55
LEFT
25
50
55
50

Average decibel loss was 43.75 in the right ear, and 45 in 
the left ear.  Speech recognition was 88 percent bilaterally.  
The final assessment was moderate sensorineural hearing loss 
above 1500 Hertz in the right ear, and mild to moderately 
severe sensorineural hearing loss above 1000 Hz in the left 
ear.

Based on this evidence, an April 1995 rating decision granted 
service connection for bilateral hearing loss, and assigned a 
noncompensable evaluation.  The veteran filed a notice of 
disagreement with this decision the following month, and 
submitted a substantive appeal in July 1995, perfecting his 
appeal.

During a January 1997 VA audiological examination, the 
veteran gave a history of acoustic trauma from demolition 
noise in service.  Audiometric examination results are as 
follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
50
50
55
LEFT
20
55
55
55

Average decibel loss was 42.5 in the right ear, and 46.25 in 
the left ear.  Speech recognition was 84 percent in the right 
ear, and 96 percent in the left ear.  The diagnostic 
impression was mild to moderate bilateral sensorineural 
hearing loss above 1000 Hertz.

The RO continued the noncompensable evaluation of the 
veteran's service-connected bilateral hearing loss in June 
1997.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran two VA audiological 
examinations.  There is no indication that there is any 
evidence that could substantiate the claim that has not been 
obtained.  Moreover, the Board must point out that this case 
involves a claim for an increased rating for hearing loss.  
The evaluation of hearing disabilities is governed solely by 
very specific and empirical criteria derived from audiometric 
test results.  There is no indication in this record that 
there exists any audiometric test data bearing upon the 
current claim that has not been obtained.  Therefore, once VA 
has discharged its duty to provide current audiometric 
testing, and there is no indication of any outstanding 
audiometric test results, there is no reasonable possibility 
that any further development action could substantiate the 
claim.  Accordingly, while the RO has not sent notice as set 
forth in (3) above describing how the tasks of developing the 
record are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  While the RO 
has not had an opportunity to review the veteran's claims 
under the amended regulations, and the veteran has not been 
advised of the changes, the Board may consider regulations 
not considered by the agency of original jurisdiction if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  See 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because of the particular circumstances presented in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  Because the comparison of the audiometric findings 
with the schedular criteria is purely a mechanical function 
over which there can be no dispute, and as the record does 
not disclose thresholds meeting either criterion, there is no 
reason to return this issue to the RO for readjudication as 
the only substantive change in the revised regulation can not 
affect the outcome.

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  To 
remand the case for the RO to apply the amended regulations 
would result in a pointless delay in the adjudication of the 
veteran's claim that can not conceivably lead to a more 
favorable outcome.  Therefore, as there is no prejudice to 
the veteran in failing to remand this case for initial review 
of the amended regulations by the RO, the Board will proceed 
with appellate review under both versions of the regulations.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

For the reasons discussed below, the Board finds that neither 
the old or new regulations referable to the evaluation of 
hearing loss are more favorable to the veteran.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The record shows that entitlement to service connection for 
bilateral hearing loss was established in an April 1995 
rating decision.  A noncompensable evaluation was assigned 
for this disability, which remains in effect.  As indicated 
above, the evidence of record includes October 1994, and 
January 1997 VA audiometric evaluations.

The Board finds that entitlement to a compensable evaluation 
for bilateral hearing loss is not warranted under either the 
old or new regulations.  The Board has considered the 
veteran's argument that his hearing loss has increased in 
severity.  However, the evidence clearly weighs against the 
assignment of an initial compensable evaluation in this case.  
The requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluating the October 1994 audiometric examination, the 
Board finds that when the puretone threshold average and the 
speech recognition score for the right ear are applied to 
Table VI (Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination), the 
numeric designation of hearing impairment is II.  When the 
puretone threshold average and speech recognition score for 
the left ear are applied to Table VI, the numeric designation 
of impairment is II.  When the numeric designations for the 
right and left ears are applied to Table VII (Percentage 
Evaluation for Hearing Impairment-Diagnostic Code 6100), the 
percentage of disability for hearing impairment is 0 percent.

The January 1997 audiometric evaluation shows that the 
veteran has an average pure tone threshold of 42.5 decibels 
in the right ear, with speech discrimination of 84 percent.  
He has an average pure tone threshold of 46.25 decibels in 
the left ear, with 96 percent speech discrimination.  The 
only possible interpretation of this examination under both 
the old and new regulations is that the veteran's hearing 
loss is at level II in the right ear, and level I in the left 
ear.  Therefore, a compensable rating is not warranted.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also 
considered the provisions of 38 C.F.R. § 4.85(g) and, as 
noted above, 38 C.F.R. § 4.86, but the results of the VA 
examinations clearly show that these provisions are not 
applicable in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  38 C.F.R. § 
3.102 (2000).

Based upon current findings and on the review of the entire 
evidence in the veteran's claims folder, it is the conclusion 
of the Board that the veteran's bilateral hearing loss does 
not approach the level required for the assignment of a 
compensable evaluation.  In view of the evidence of record, 
the provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  His claim in this regard, therefore, must be 
denied.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected disability 
during the appeal period that would suggest a higher rating 
was warranted.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
for any separate period based on the facts found during the 
appeal period.

Finally, the Board finds that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is not warranted.  That provision provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

The percentage ratings under the Rating Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule.

The veteran maintains that his claim should be considered for 
an extraschedular evaluation because he was rejected from the 
National Guard in 1994 due to his hearing impairment.  
However, he does not allege that he has encountered 
difficulties in securing or maintaining civilian employment 
in a broad or general sense.  The only employment opportunity 
that the veteran states has been hindered is his re-entry 
into the military.  The veteran's military occupational 
specialty, combat engineer, and the training that he received 
in service, do not suggest that he is equipped only to 
perform work that requires unimpaired hearing.  The 
provisions of the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  The 
National Guard's rejection of the veteran for further 
military service does not represent marked interference with 
civilian employment that is beyond the average impairment of 
earning capacity contemplated by the regular schedular 
criteria.

The veteran does not allege, nor does the record reflect, 
frequent hospitalization due to his bilateral hearing loss.  
He has not shown in this case that his hearing loss, in and 
of itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.



ORDER

A compensable evaluation for a bilateral hearing loss is 
denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

